EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine A. Shultz on August 18, 2022.
The application has been amended as follows: 

1. (Four times amended) An instrument for at least one of endoscopic applications, mechanical applications, and electronic applications, comprising a tube like member having a handling end portion having at least a first rigid zone, a first flexible handling portion, a second rigid zone and a second flexible handling portion, and having actuating means located at an other, actuating end portion, [said tube like member comprising] at least an inner cylindrical element, an [first] outer cylindrical element and a first cylinder, said inner cylindrical element, outer cylindrical element and first cylinder being coaxially arranged, the first cylinder comprising longitudinal elements [, said first longitudinal elements being located in a first intermediate layer between said inner cylindrical element and said first outer cylindrical element and being connected to both the actuating means and to the handling end portion] for transferring a movement of the actuating means to the handling end portion resulting in a change of orientation of at least one of the first flexible handling portion and the second flexible handling portion, said longitudinal elements being formed by portions of the first cylinder, and [thereof,] [wherein the actuating means have at least a first and a second actuating means and the first longitudinal elements comprise at least a first and second set of longitudinal elements, the first set of longitudinal elements having respective handling ends connected to a first rigid ring, said first rigid ring being connected to at least one of said inner cylindrical element and said first outer cylindrical element in said first rigid zone, the second set of longitudinal elements having respective handling ends connected to a second rigid ring, said second rigid ring being connected to at least one of said inner cylindrical element and said first outer cylindrical element in said second rigid zone, and said first set of longitudinal elements being guided through openings in said second rigid ring, the first actuating means being connected to an actuating end of said first setApp. No.: 16/722,094 Office Action dated: March. 25, 2022 Amendment dated: Aug. 1, 2022 -3- of longitudinal elements, and the second actuating means being connected to an actuating end of said second set of longitudinal elements,] wherein said inner cylindrical element and said [first] outer cylindrical element are continuous cylindrical elements each of which having a tube wall that comprises rigid and flexible portions that coincide with respective ones of said first rigid zone, said first flexible handling portion, said second rigid zone and said second flexible handling portion, [and] wherein said flexible portions are obtained by locally providing slits in the respective tube walls of said inner cylindrical element and said [first] outer cylindrical element.

15. (New) A system comprising an instrument for at least one of endoscopic applications, inspection and reparation of mechanical or electronic installations, comprising a tube like member having a handling end portion having at least a first rigid zone, a first flexible handling portion, a second rigid zone, and a second flexible handling portion and actuating means located at an other, actuating end portion, at least an inner cylindrical element, an outer cylindrical element, and a first cylinder, said inner cylindrical element, outer cylindrical element , and first cylinder being coaxially arranged, the first cylinder comprising longitudinal elements for transferring a movement of the actuating means to the handling end portion resulting in a change of orientation of at least one of the first flexible handling portion and the second flexible handling portion, said longitudinal elements being formed by portions of the first cylinder, the system also comprising a control system connected to the actuating means and configured to control said change of orientation of the first and second flexible handling portions, and said inner cylindrical element and outer cylindrical element being continuous cylindrical elements each one having a tube wall comprising rigid and flexible portions that coincide with respective ones of said first rigid zone, said first flexible handling portion, said second rigid zone and said second flexible handlingApp. No.: 16/722,094 Office Action dated: March. 25, 2022 Amendment dated: Aug. 1, 2022 -8-portion, and the flexible portions are obtained by locally providing slits in the respective tube walls of said outer cylindrical element and inner cylindrical element.

Recapture
The rejection of claims 1-6 and 8-17 under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based has been withdrawn in light of the amendment to the claims filed 08/01/2022. 

Claim Rejections - 35 USC § 112
The rejection of claims 1-6 and 8-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn in light of the amendment to the claims filed 08/01/2022.

	
Reasons for Allowance
Claims 1-5 and 8-17 are allowed.  
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, among all the limitations, an instrument or system having a tube like member having a first rigid zone, a first flexible handling portion, a second rigid zone and a second flexible handling portion with at least an inner cylindrical element, an outer cylindrical element and wherein the inner cylindrical element and the outer cylindrical element are continuous cylindrical elements each of which having a tube wall that comprises rigid and flexible portions that coincide with respective ones of the first rigid zone, the first flexible handling portion, the second rigid zone and the second flexible handling portion, where the flexible portions are obtained by locally providing slits in the respective tube walls of the inner cylindrical element and the outer cylindrical element.
Regarding the closest prior art, Breedveld teaches a first cylinder (10) and a second cylinder (11); however, these cylinders are not “continuous cylindrical elements each of which having a tube wall that comprises rigid and flexible portions that coincide with respective ones of said first rigid zone, said first flexible handling portion, said second rigid zone and said second flexible handling portion.”  Applicants comments are persuasive that Breedveld merely teaches “interior and exterior rings, which extend a limited distance and together delimit a slot for clampingly receiving the cables 6, and have no flexible portions.”  See Remarks filed 3/3/22, p. 16.  Additionally, if one were to include the spring portions (7) in order to provide “flexible handling portions” then the reference fails to read on “continuous cylindrical elements.”  Therefore, Breeveld and the other references in the previous rejection fails to teach the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970. The examiner can normally be reached Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993       

Conferees:  /WILLIAM C DOERRLER/                   Reexamination Specialist, Art Unit 3993                                                                                                                                                                                     
	      /Patricia L Engle/                 Reexamination Specialist, Art Unit 3993